Case: 14-50339         Document: 00512996468         Page: 1     Date Filed: 04/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                                                             United States Court of Appeals

                                        No. 14-50339
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                 April 7, 2015

In the Matter of: BPRE, L.P.,                                                  Lyle W. Cayce
                                                                                    Clerk
                                                    Debtor

______________________________________________________

BPRE, L.P.,

                                                    Appellant,
v.

RML WAXAHACHIE DODGE, L.L.C., et al,

                                                    Appellees.


                     Appeal from the United States District Court
                          for the Western District of Texas
                           Nos. 6:10-CV-267, 6:12-CV-227


Before JOLLY and DENNIS, Circuit Judges, and REEVES, * District Court
Judge.

PER CURIAM: **




      *   District Judge of the Southern District of Mississippi, sitting by designation.
      **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50339    Document: 00512996468     Page: 2   Date Filed: 04/07/2015



                                 No. 14-50339
       Following a bench trial before the bankruptcy court, Plaintiff-Appellant
BPRE, L.P. (“BPRE”) appeals the final judgment entered by the district court
adopting the bankruptcy court’s report and recommendation that BPRE “take
nothing” on its various state-law claims against Defendant-Appellee RML
Waxahachie Dodge, L.L.C. and related RML entities (collectively “RML”).       We
AFFIRM.
       First, BPRE contends that the bankruptcy court committed reversible
error by denying its request for a jury trial based on BPRE’s failure to timely
comply with the bankruptcy court’s local rules pertaining to jury demands.
We review the bankruptcy court’s denial of an untimely motion for jury trial
for abuse of discretion. Certain Underwriters at Lloyds London v. Corporate
Pines Realty Corp., 355 F. App’x 778, 780 (5th Cir. 2009).    However, because
“the seventh amendment confers a fundamental right,” this “modifies the usual
approach to review of abuse of discretion.”    Daniel Intern. Corp. v. Fischbach
& Moore, Inc., 916 F.2d 1061, 1064 (5th Cir. 1990).   Accordingly, we have held
that a trial court typically “should grant a motion for jury trial . . . in the
absence of strong and compelling reasons to the contrary.”               Certain
Underwriters at Lloyds London, 355 F. App’x at 780 (internal quotation marks
omitted). Nevertheless, we have also repeatedly recognized that it is not an
abuse of discretion to deny an untimely motion for a jury trial “when the failure
to make a timely jury demand results from mere inadvertence on the part of
the moving party.”    Farias v. Bexar Cnty. Bd. of Trs. for Mental Health Mental
Retardation Servs., 925 F.2d 866, 873 (5th Cir. 1991) (internal quotation marks
omitted); accord Certain Underwriters at Lloyds London, 355 F. App’x at 780
(“Inadvertence alone does not relieve a party from waiver of the right to jury
trial.”).


                                       2
    Case: 14-50339      Document: 00512996468     Page: 3   Date Filed: 04/07/2015



                                   No. 14-50339
        Here, the bankruptcy court denied BPRE’s jury demand because BPRE
failed to comply with the Addendum to Scheduling Order in Appendix L-7016-
a of the Local Rules of the United States Bankruptcy Court for the Western
District of Texas.   As BPRE concedes, that rule required it to file within thirty
days of the Scheduling Order a written request for a Pretrial Conference, along
with a separate brief containing the various components specified in the local
rule.     The Scheduling Order was entered on December 31, 2009, thus
requiring BPRE to file its request for a Pretrial Conference and the separate
brief by January 30, 2010.     However, BPRE did not file its request for a Pre-
Trial Conference until more than two weeks later on February 16, 2010, and
did not file a separate brief addressing its right to a jury trial until April 12,
2010.     Based on our review of the record and the parties’ arguments on appeal,
we are not convinced that BPRE’s failure to timely comply with the rule
resulted from anything other than “mere inadvertence.”      See Farias, 925 F.2d
at 873.    We therefore find no abuse of discretion in the bankruptcy court’s
denial of BPRE’s request for a jury trial.
        In addition, BPRE argues that the district court erred in concluding that
BPRE take nothing on its state-law claims for breach of lease, fraud by non-
disclosure, tortious interference, civil conspiracy, quantum meruit, unjust
enrichment, and trespass.     Based on our careful review of the record, as well
as the parties’ respective briefs and oral arguments, we conclude that the
evidence presented at trial amply supported the district court’s final judgment
that BPRE take nothing on these claims.
        For these reasons, the judgment of the district court is AFFIRMED.




                                         3